Citation Nr: 0939929	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-24 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, 
Nebraska


THE ISSUE

Entitlement to Department of Veterans Affairs outpatient 
treatment for dental care.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Omaha, Nebraska, 
that denied dental benefits for the Veteran.  

The Veteran requested a personal hearing before a Veterans 
Law Judge.  In January 2008, he was sent notification that 
the hearing would soon be scheduled.  The Veteran's wife then 
contacted VA in January 2008 to ask that the hearing request 
be withdrawn because her husband was in the hospital and she 
indicated that the appeal should be considered on the record.  

The appeal is REMANDED to the VA Medical Center in Omaha, 
Nebraska.  VA will notify the appellant if further action is 
required.


REMAND

The Board received the Veteran's claims folder and his 
duplicate Combined Health Record (CHR).  But there is 
insufficient evidence contained in those files to decide the 
appeal.  

Neither the claims folder nor the duplicate CHR contain the 
Veteran's request for dental benefits, the April 2007 Chief 
of Dental Service's opinion referenced in the June 2007 
statement of the case, or any evidence the Veteran may have 
submitted before the May 2007 denial.  Decisions of the Board 
are to be based on the entire record in the proceeding and 
upon consideration of all evidence and material of record, as 
well as upon consideration of all applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).  
Since all evidence and material of record were not 
transferred to the Board, a decision by the Board is not 
possible.  Thus, a remand is necessary so that the record may 
be completed with the missing evidence.  

In addition, in his substantive appeal, the Veteran argued 
that both his primary care physician and his psychotropic 
medication adviser have expressed concerns about the 
antibiotic applications prescribed for tooth/gum infections 
and their effect on the overall mental and physical condition 
of the Veteran.  In the claims folder is the January 2007 
treatment record at which the Veteran established a primary 
care physician.  Upon examination, she noted he had poor 
dentition, had lost some teeth, and had multiple dental 
caries.  She recorded that the Veteran was taking medication 
for a tooth infection.   The next VA treatment record is 
dated in June 2008, where on the "Active problems" list for 
the Veteran, the VA treatment records from Omaha, Nebraska, 
include in that list, "Dental Caries, unspecified."  But 
any treatment records by his primary care provider between 
January 2007 and June 2008, in which a recommendation for 
dental care might appear, are not included in the claims 
folder or the duplicate CHR.  Nor is it clear that all of the 
VA mental health treatment records by his psychotropic 
medication adviser (Dr. E.M.) are included in the claims 
folder.  

VA has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  VA medical treatment records are deemed to 
be within the control of VA and should have been included in 
the record, as they may be determinative of the claim.  
Therefore a remand is necessary for the purpose of obtaining 
such records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, while the appeal was pending before the Board, the 
Veteran was granted a total rating for compensation purposes 
due to individual unemployability (TDIU), effective from 
August 14, 2008.  See January 2009 Rating Decision.  Those 
who are entitled to the 100 percent rate by reason of 
individual unemployability may be authorized for outpatient 
care for any needed dental treatment.  38 C.F.R. § 17.162(h) 
(eligibility of class IV Veterans).  Since pertinent evidence 
is missing from the record, the Board cannot determine 
whether the Veteran's dental treatment is "needed."  As a 
result, in readjudicating the claim, the VAMC in Omaha, 
Nebraska, should consider the fact that the Veteran has been 
granted a 100 percent rate by reason of TDIU effective from 
August 2008.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the 
Veteran's dental claim, the April 2007 
opinion by the Chief of Dental Service 
referenced in the June 2007 statement of 
the case, and any evidence the Veteran may 
have submitted before the May 2007 denial 
and associate that evidence with the 
duplicate CHR.  

2.  With respect to the VAMC in Omaha, 
Nebraska, make arrangements to obtain all 
of the treatment records by the Veteran's 
psychotropic medical adviser, Dr. E.M., as 
well as the treatment records by the 
primary care physician between 
January 2007 and June 2008.  Associate 
those VA medical records with the claims 
folder.  

3.  Thereafter, readjudicate the claim.  
In so doing, consider the Veteran's grant 
of TDIU and any applicability of 38 C.F.R. 
§ 17.162(h) to the Veteran's claim.  If 
any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


